Citation Nr: 0018493	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids with 
anal fissure, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for vesicular rash of 
hands and feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal was docketed at the Board in 1997.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
hemorrhoidal condition include complaint of intermittent 
bleeding, without evidence of anemia; neither anal fissure 
nor any thrombosed hemorrhoid is presently shown.

2.  Current manifestations of the veteran's service-connected 
vesicular rash of the hands and feet include 
exfoliation/peeling, without evidence of exudation/weeping, 
persistent itching, lesions or disfigurement of marked 
severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids with anal fissure have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, and 
Part 4, Diagnostic Code 7336 (1999).

2.  The criteria for a rating in excess of 10 percent for 
vesicular rash of the hands and feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.20 and Part 4, Diagnostic Code 7806 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for hemorrhoids with anal 
fissure, for which the RO has assigned a 10 percent rating in 
accordance with the provisions of Diagnostic Code 7336 of the 
Rating Schedule; and for vesicular rash of hands and feet, 
rated as 10 percent disabling under Diagnostic Codes 7899-
7806.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each disability for which entitlement to an increased rating 
is asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to either disability for which entitlement to an 
increased rating is currently asserted on appeal.


I.  Hemorrhoids

Pursuant to Diagnostic Code 7336, a 10 percent rating is 
warranted for hemorrhoids which are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences; a 20 percent rating is warranted for 
hemorrhoids manifested by persistent bleeding and with 
secondary anemia, or with fissures.

The veteran contends, in essence, that his service-connected 
hemorrhoidal condition is more severely disabling than 
currently evaluated.  In this regard, when he was examined by 
VA in December 1996, the veteran complained of experiencing 
anal pain.  On physical examination, the examiner was of the 
view that the veteran was experiencing recurrent fissures, 
though none was then present.  The veteran was also noted to 
be free of hemorrhoidal bleeding, soiling, anemia and fecal 
leakage.  The diagnosis implicated hemorrhoids and a recent 
fissure.  

When he was examined by VA in September 1998, the veteran 
related that his hemorrhoids had been problematic since the 
1960's.  He denied experiencing fecal leakage or involuntary 
bowel movements and indicated that he did not wear a pad.  He 
related that on two or three occasions per week he may 
experience hemorrhoidal bleeding, especially if he sat on the 
toilet too long.  He indicated that he treated his 
hemorrhoids with a sitz bath or by using suppositories, 
including Preparation H.  On physical examination, the 
veteran was free of rectal fissures, and there was no sign 
that he had anemia.  Three external hemorrhoids, none of 
which was thrombosed, were noted on the anal circumference; 
three internal hemorrhoids were also noted.  The pertinent 
diagnoses were hemorrhoids and history of anal fissure, none 
then present. 

In considering the veteran's claim for an increased rating 
for his service-connected hemorrhoidal condition, the Board 
would point out that among the requisite clinical indicia for 
a 20 percent disability rating under Diagnostic Code 7336 is 
hemorrhoids manifested by persistent bleeding and with 
secondary anemia.  However, although the veteran alluded to 
experiencing intermittent hemorrhoidal bleeding on the 
September 1998 VA examination, he was free of such bleeding 
on the December 1996 VA examination and there was no 
indication that the veteran had anemia on either of the 
foregoing VA examinations.  Further, while it was indicated 
on each VA examination that the veteran had in the past 
experienced anal fissures, no fissure was ascertained on 
either examination.  In addition, there was no indication on 
either VA examination that any of the veteran's hemorrhoids 
was thrombosed, even the presence of which would still only 
be characteristic of hemorrhoids warranting a 10 percent 
rating, identical to the pertinent evaluation presently in 
effect.  Given the foregoing observations, then, the Board is 
of the opinion that an increased rating for the veteran's 
service-connected hemorrhoidal condition is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hemorrhoidal-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the veteran, as noted above, asserted 
on the occasion of his September 1998 VA examination that he 
experienced hemorrhoidal bleeding several times per week.  
However, he indicated that he was able to treat his 
hemorrhoidal problem, apparently successfully, by means 
including taking a sitz bath and/or using a suppository.  The 
foregoing consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  Finally, the Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected hemorrhoidal condition more closely approximate 
those required for a 20 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, and Part 4, Diagnostic Code 
7336.



II.  Vesicular Rash, Hands and Feet

The veteran's vesicular rash involving his hands and feet is 
rated analogous to eczema in accordance with the provisions 
of Diagnostic Code 7806.  38 C.F.R. § 4.20.  Pursuant to 
Diagnostic Code 7806, a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 30 percent 
rating is warranted for eczema manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement.

The veteran avers, in essence, that his service-connected 
vesicular rash involving his hands and feet is more severely 
disabling than currently rated.  In this regard, when he was 
examined by VA in December 1996, the veteran complained of 
having a (as recorded by the examiner) "[p]ruritic" rash on 
his hands, though not involving his feet.  On physical 
examination, he was noted to have an exfoliative rash on his 
hands and fingers, thought to be of allergic origin.

When he was examined by VA in September 1998, the veteran, 
who is a farmer, indicated that his hands are painful and 
that he is often obliged to wear gloves.  On physical 
examination, the skin of the veteran's hands was noted to be 
manifested by cracking, though "not really ulceration".  
There was "crusting or exfoliation" involving the fingers, as 
well as (presumably also pertaining to the fingers) a thick, 
roughened, brown, lichenified, plaque with cracking and 
peeling.  The veteran had the same though "to a far less 
extent on [his] feet"; specifically, it was present on the 
heels of each foot and on the medial and lateral margins of 
each foot, especially the medial margin of each great toe.  
The pertinent examination diagnosis implicated skin rash, 
possibly a fungal infection or lichen planus.

In considering the veteran's claim for an increased rating 
for his service-connected vesicular rash involving his hands 
and feet, the Board notes that while he was specifically 
found to have related "exfoliation"/peeling (involving, 
however, only his fingers and not his feet), such 
characteristic is representative of pertinent disablement 
warranting merely a 10 percent rating, identical to his 
presently assigned related evaluation.  In contrast, while a 
30 percent rating might be assignable if clinical indicia 
including exudation, constant itching or extensive lesions 
were present, there was no indication, relative to the 
veteran's hands or feet, of any of the foregoing (the veteran 
specifically denied experiencing "drainage" from his hands on 
the September 1998 VA examination) when he was examined by VA 
in either December 1996 or September 1998.  Finally, there 
was no indication on either examination that the veteran's 
rash (which was more prominent on his hands than his feet) 
was even remotely of the requisite marked disfigurement 
necessary for a 30 percent rating under the provisions of 
Diagnostic Code 7806.  In view of the foregoing observations, 
then, the Board is of the opinion that an increased rating 
for the veteran's service-connected vesicular rash of the 
hands and feet is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to vesicular rash-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  However, it would seem that the wearing of gloves on 
occasion (any necessity of which, to be sure, may relate at 
least in part to the veteran's work as a farmer) is the 
apparently lone exigency to which the veteran may be obliged 
to resort owing to disablement traceable to such rash.  The 
latter need, in the Board's view, occasions insufficient 
impairment to warrant entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
Finally, the Board has also given consideration to the above-
cited provisions of 38 C.F.R. § 4.7.  However, the record 
does not show that the actual manifestations of service-
connected vesicular rash more closely approximate those 
required for a 30 percent rating than they do the disability 
rating currently assigned.  Therefore, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.20 Part 4, Diagnostic Code 7806.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
apparently continues to farm) has not asserted or offered any 
objective evidence that the disablement occasioned by either 
of his above-addressed disabilities at all interferes with 
his employability to a degree greater than that contemplated 
by the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

An increased rating for hemorrhoids with anal fissure is 
denied.

An increased rating for vesicular rash of hands and feet is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

